 

INDEPENDENT CONSULTING AGREEMENT




THIS INDEPENDENT CONSULTING AGREEMENT (the "Agreement") effective as of the day
of 1st day of January, 2015 (the Effective Date”), entered into between Cannabis
Science, Inc., a Nevada corporation, with its principal offices located at 6946
North Academy Blvd Suite B #254, Colorado Springs, Colorado 80918 (the “Company”
or “CBIS”) and Intrinsic Venture Corp, a British Columbia corporation, with its
principal offices located at Suite 1060 – 1055 West Hastings St., Vancouver, BC
V6E 2E9 (the “Consultant”) in connection with the provision of the Consultant’s
services to the Company.




WHEREAS:




A.

The Company is in the business of manufacturing, marketing and distributing
legal cannabis/hemp products worldwide;




B.

The Company wishes to engage the services of the Consultant as an independent
contractor of the Company; and




C.

The Company and the Consultant have agreed to enter into a consulting agreement
for their mutual benefit.




THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:




1.

ENGAGEMENT AS A CONSULTANT




1.1

The Company hereby engages the Consultant as an independent contractor of the
Company, to provide services related to accounting, business, and financial
services as further described in Section 3.1 as requested by the Company or its
subsidiaries from time to time, (collectively the “Services”) and the Consultant
accepts such engagement on the terms and conditions set forth in this Agreement.




2.

TERM OF THIS AGREEMENT




2.1

The term of this Agreement shall begin as of the Effective Date and shall
continue for a period of one (1) year or until terminated earlier pursuant to
Sections 13 or 14 herein (the “Term”).  This Agreement shall automatically renew
for an additional one (1) year term at the end of the Term.  Compensation for
renewal terms shall be in accordance with Section 4 unless modified at the
Company’s and the Consultant’s mutual agreement.




3.

CONSULTANT SERVICES




3.1

The Company engages the Consultant to provide services related to accounting,
business administration, financial services, financing, executive and
administrative support, mergers and acquisitions, structuring, and such other
services as mutually agreed between the parties from time to time.  

1

             




3.2

In providing the Services the Consultant shall:

 * be permitted by the Company to engage third-parties to perform such duties
   and services, professional or otherwise, from time to time for the Consultant
   to satisfy the provision of the Services under this Agreement;
 * comply with all applicable local statutes, laws and regulations;
 * not make any misrepresentation or omit to state any material fact which
   results in a misrepresentation regarding the business of the Company;
 * not disclose, release or publish any information regarding the Company
   without the prior written consent of the Company; and
 * subject to section 5 herein, not employ any person in any capacity, or
   contract for the purchase or rental of any service, article or material, nor
   make any commitment, agreement or obligation whereby the Company shall be
   required to pay any monies or other consideration without the Company's prior
   written consent.

3.3

The Consultant operates an independent business with its own assets, personnel,
office, and operations (the “Operations”) and at no time shall this Agreement be
misconstrued such that the Consultant’s Operations are inferred or described as
those of the Company whether directly or indirectly.  The Company shall not be
permitted to use the office address of the Consultant for conducting any of its
own direct business or operations outside of the Services performed by the
Consultant on behalf of the Company pursuant to this Consulting Agreement.




4.

CONSULTANT COMPENSATION




4.1

Settlement of Past Amounts Due.  The Company shall issue 6,000,000 Rule 144
restricted shares of its common stock to settle consulting fees of $300,000
owing for 2014 and the Consultant agrees to waive any interest on the
outstanding fees.




4.2

Consulting Fees.  The Company shall pay to the Consultant twenty five thousand
dollars ($25,000) per month within 30-days of invoicing for the independent
contractor Services provided to the Company by the Consultant as compensation
for services provided over the Term and any renewal periods pursuant to this
Agreement. At the Company’s sole discretion, it may pay the Consultant in either
cash or an equivalent dollar amount of Company Rule 144 restricted common
shares. The Company and the Consultant may mutually agree on increasing the
Consulting Fees based on the level of services provided on a month-to-month
basis.  




4.3

Invoicing.  The Consultant shall invoice the Company monthly.




4.4

Interest on Overdue Amounts.  The Company shall pay 1% interest per month on any
amounts overdue 30-days or greater.




4.5

Termination.  In the event of termination of this Agreement by either party
irrespective of a breach, default or other event deemed to have terminated this
Agreement, all shares issued under Sections 4.1 and 4.2 of this Agreement shall
remain the express property and ownership of the Consultant.  The Company waives
all rights and claims of ownership or control to the shares upon issuance to the
Consultant.




5.

REIMBURSEMENT OF EXPENSES




5.1

The parties agree that the Compensation hereunder shall be inclusive of any and
all expenses incurred by the Consultant on the Company’s behalf pursuant to this
Agreement including but not limited to the costs of rendering the Services.  The
Company shall reimburse the Consultant for any bona fide expenses incurred by
the Consultant on behalf of the Company in connection with the provision of the
Services provided that the Consultant submits to the Company an itemized written
account of such expenses and corresponding receipts of purchase in a form
acceptable to the Company within 10 days after the Consultant incurs such
expenses.  This excludes any monies paid to third parties at the request of the
Company which are deemed loans by the Consultant to the Company whether directly
or indirectly.  Such loans shall secured by promissory notes by the Company.




6.

CONFIDENTIALITY




6.1

The Consultant shall not disclose to any third party without the prior consent
of the Company any financial or business information concerning the business,
affairs, plans and programs of the Company its Directors, officers,
shareholders, employees, or consultants (the "Confidential Information").  The
Consultant shall not be bound by the foregoing limitation in the event (i) the
Confidential Information is otherwise disseminated and becomes public
information or (ii) the Consultant is required to disclose the Confidential
Informational pursuant to a subpoena or other judicial order.  As a material
inducement to the Company entering into this Agreement, the Consultant shall, at
the Company’s request, execute a confidentiality and non-disclosure agreement in
a form mutually agreed upon by the Company and the Consultant.




7.

GRANTS OF RIGHTS AND INSURANCE




7.1

 The Consultant agrees that the results and proceeds of the Services under this
Agreement, although not created in an employment relationship, shall, for the
purpose of copyright only, be deemed a work made in the course of employment
under the Canadian law or a work-made-for-hire under the United States law and
all other comparable international intellectual property laws and conventions.
 All intellectual property rights and any other rights (including, without
limitation, all copyright) which the Consultant may have in and to any work,
materials, or other results and proceeds of the Services hereunder shall vest
irrevocably and exclusively with the Company and are otherwise hereby assigned
to the Company as and when created.  The Consultant hereby waives any moral
rights of authors or similar rights the Consultant may have in or to the results
and proceeds of the Consulting Services hereunder.




8.  

REPRESENTATIONS AND WARRANTIES




8.1

The Consultant represents, warrants and covenants to the Company that the
Consultant is not under any contractual or other restriction which is
inconsistent with the execution of this Agreement, the performance of the
Services hereunder or any other rights of the Company hereunder.




2

             


9.  

INDEMNIFICATION




9.1

the Consultant shall indemnify and hold harmless the Company, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Consultant of any
representations and warranties contained in, or by any breach of any other
provision of, this Agreement by the Consultant.




9.2

the Company shall indemnify and hold harmless the Consultant, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, licensees
and assigns from and against any claims, actions, losses and expenses (including
legal expenses) occasioned by any breach by the Company of any representations
and warranties contained in, or by any breach of any other provision of, this
Agreement by the Company.




10.

 NO OBLIGATION TO PROCEED  




10.1

Nothing herein contained shall in any way obligate the Company to use the
Services hereunder or to exploit the results and proceeds of the Services
hereunder; provided that, upon the condition that the Consultant is not in
material default of the terms and conditions hereof, nothing contained in this
section 12.1 shall relieve the Company of its obligation to deliver to the
Consultant the Compensation.  All of the foregoing shall be subject to the other
terms and conditions of this Agreement (including, without limitation, the
Company’s right of termination, disability and default).




11.

RIGHT OF TERMINATION  




11.1

The Company and the Consultant shall each have the right to terminate this
Agreement at any time in its sole discretion by giving not less than 30 days
written notice after eleven months of service to the other of same.  The
Company’s right of termination pursuant to this section 13.1 shall be in
addition to the Company’s rights pursuant to below section 14.




12.

DEFAULT/DISABILITY




12.1

No act or omission of the Company hereunder shall constitute an event of default
or breach of this Agreement unless the Consultant shall first notify the Company
in writing setting forth such alleged breach or default and the Company shall
cure said alleged breach or default within 10 days after receipt of such notice
(or commence said cure within said ten days if the matter cannot be cured in ten
days, and shall diligently continue to complete said cure).  Upon any material
breach or de­fault by the Consultant of any of the terms and conditions hereof,
or the terms and conditions of any other agreement between the Company and the
Consultant for the services of the Consultant, the Company shall immediately
have the right to suspend or to terminate this Agreement and any other agreement
between the Company and the Consultant for the services of the Consultant.




12.2

No act or omission of the Consultant hereunder shall constitute an event of
default or breach of this Agreement unless the Company shall first notify the
Consultant in writing setting forth such alleged breach or default and the
Consultant shall cure said alleged breach or default within 10 days after
receipt of such notice (or commence said cure within said ten days if the matter
cannot be cured in ten days, and shall diligently continue to complete said
cure).  Upon any material breach or de­fault by the Company of any of the terms
and conditions hereof, or the terms and conditions of any other agreement
between the Company and the Consultant for the services of the Company, the
Consultant shall immediately have the right to suspend or to terminate this
Agreement and any other agreement between the Company and the Consultant for the
services of the Consultant.




13.

COMPANY'S REMEDIES  




13.1

The services to be rendered by the Consultant hereunder and the rights and
privileges herein granted to the Company are of a special, unique, unusual,
extraordinary and intellectual character which gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law, it being understood and agreed that a breach by the Consultant of
any of the provisions of this Agreement shall cause the Company irreparable
injury and damages.  The Consultant expressly agrees that the Company shall be
entitled to seek injunctive and/or other equitable relief to prevent a breach
hereof the Consultant.  Resort to such equitable relief, however, shall not be
construed as a waiver of any other rights or remedies which the Company may have
in the premises for damages or otherwise.




14.

INDEPENDENT CONTRACTORS  




14.1

Nothing herein shall be construed as creating a partnership, joint venture, or
master-servant relationship between the parties for any purpose whatsoever.
 Except as may be expressly provided herein, neither party may be held
responsible for the acts either of omission or commission of the other party,
and neither party is authorized, or has the power, to obligate or bind the other
party by contract, agreement, warranty, representation or otherwise in any
manner.  It is expressly understood that the relationship between the parties is
one of independent contractors.




3

             


15.

MISCELLANEOUS PROVISIONS




(a)

Time.  Time is of the essence of this Agreement.




(b)

Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.




(c)

Titles and Captions.  All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.




(d)

Further Action.  The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.




(e)

Savings Clause.  If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.




(f)

Assignment.  The Company may assign this Agreement, in whole or in part, at any
time to any party, as the Company shall determine in its sole discretion;
pro­vided that, no such assignment shall relieve the Company of its obligations
hereunder unless consented to by the Consultant in writing.  The Consultant may
assign amounts owing to the Consultant under this Agreement to any third party
without consent of the Company.  




(g)

Notices.  All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, to the party to be notified.  Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses as either party may designate, upon at
least ten days written notice, to the other party.




(h)

Entire agreement.  This Agreement contains the entire understanding and
agreement among the parties.  There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto.  This
Agreement may be amended only in writing signed by all parties.




(i)

Waiver.  A delay or failure by any party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.




(j)

Counterparts.  This Agreement may be executed in duplicate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.  In the event that the document is signed by one
party and faxed to another the parties agree that a faxed signature shall be
binding upon the parties to this agreement as though the signature was an
original.




(k)

Successors.  The provisions of this Agreement shall be binding upon all parties,
their successors and permitted assigns.




(l)

Counsel.  The parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.




(m)

Governing Law.  This Agreement will be governed by, and will be construed in
accordance with, the laws of the State of Nevada, without regard to its conflict
of law rules.





4

             



 

IN WITNESS WHEREOF, the parties have duly executed and delivered this Agreement
as of the date first written above.






CANNABIS SCIENCE, INC.




Per:

/s/ Raymond C. Dabney

_____________________________

Raymond C. Dabney, CEO/President




Per:     /s/ Chad S. Johnson

_____________________________

Chad S. Johnson, Esq.,

Director, General Legal Counsel







CONSULTANT:




Per:     /s/ J. Scott Munro

_____________________________

J. Scott Munro, President













5

             